FILED
                             NOT FOR PUBLICATION                            MAY 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KAMLESH BANGA,                                   No. 11-15460

               Plaintiff - Appellant,            D.C. No. 3:09-cv-04807-JSW

  v.
                                                 MEMORANDUM *
EQUIFAX INFORMATION SERVICES,
LLC.,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Kamlesh Banga appeals pro se from the district court’s summary judgment

in her action alleging violations of the Fair Credit Reporting Act and the California




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Banga’s
request for oral argument is denied.
Consumer Credit Reporting Act. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo, Aguilera v. Baca, 510 F.3d 1161, 1167 (9th Cir. 2007), and we

affirm.

      The district court properly granted summary judgment on statute of

limitations grounds because Banga failed to file her action within two years of

when she knew or should have known that defendant disclosed her credit report to

third parties for promotional or other improper purposes. See 15 U.S.C. § 1681p

(action under Fair Credit Reporting Act must be filed two years after plaintiff

discovers the violation or five years after the violation occurs, whichever is

earlier); Cal. Civ. Code § 1785.33 (action under California Consumer Credit

Reporting Act must be filed within two years after plaintiff knows or should have

known of the violation but no more than seven years after the earliest violation).

      Banga’s remaining contentions, including her alleged claims against Cal

State 9 Credit Union, are unpersuasive.

      Banga’s motion for referral to the court’s pro bono program is denied.

      AFFIRMED.




                                           2                                     11-15460